United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3701
                        ___________________________

                                     Jeff Schmitz

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     Sun Life Assurance Company of Canada

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                              Submitted: May 19, 2016
                               Filed: August 22, 2016
                                   ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________

KELLY, Circuit Judge.

      Jeff Schmitz was terminated from his position at Banner Engineering, Inc., in
July 2008, based on poor work performance. While Schmitz was employed at
Banner, he was insured for long term disability under a group employee benefit plan
pursuant to ERISA. The long term disability benefits were funded by an insurance
policy issued by Sun Life Assurance Company. In October 2011, after he was
diagnosed with multiple sclerosis, Schmitz applied for long term disability benefits
under the Sun Life policy. Schmitz asserted that the mental health and cognitive
problems that caused his poor work performance at Banner were symptoms of his
then-undiagnosed multiple sclerosis. Sun Life denied the application for disability
benefits, as well as Schmitz’s appeal of the denial, based on a determination that he
was not disabled at the time his employment at Banner was terminated. Schmitz
subsequently sued Sun Life seeking judicial review of the denial of long term
disability benefits. He now appeals the district court’s1 grant of summary judgment
in favor of Sun Life.

      Because we conclude that Schmitz’s lawsuit was untimely, we affirm.2 The
Sun Life policy required Schmitz to provide written notice of his claim within 30
days of the end of a set period of time (referred to as the elimination period), and to
provide proof of his claim no later than 90 days after the end of the elimination
period. The policy also included a limitations period requiring any lawsuit regarding
benefits to be brought within 3 years of the date that proof of claim was required. See
Munro-Kienstra v. Carpenters’ Health & Welfare Tr. Fund of St. Louis, 790 F.3d 799,
802 (8th Cir. 2015) (though ERISA contains no statute of limitations for actions to
recover benefits, parties may “agree[] to a reasonable limitations period in their
contract”). The elimination period in this case ended on September 30, 2008,
meaning proof of claim was due on December 29, 2008, and the statute of limitations



      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
      2
       The district court resolved this case by concluding that Sun Life had not
abused its discretion in denying Schmitz’s application for long term disability
benefits. We can affirm the district court’s judgment “on any ground supported by
the record.” Am. Family Mut. Ins. Co. v. Donaldson, 820 F.3d 374, 378–79 (8th Cir.
2016) (quoting MSK EyEs Ltd. v. Wells Fargo Bank, Nat’l. Ass’n, 546 F.3d 533, 540
(8th Cir. 2008)).

                                         -2-
expired on December 29, 2011. Schmitz did not file his lawsuit until March 2013,
well after the contractual limitations period had expired.

       Schmitz raises two arguments in support of the timeliness of his claim: first,
he asserts that pursuant to Minnesota Statutes § 62A.04 subd. 2, proof of loss is not
due until 90 days after the disability terminates. This argument is precluded by
Walker v. Hartford Life & Accident Ins. Co., No. 15-2570, 2016 WL 4087236, at *4
(8th Cir. Aug. 2, 2016), which held that § 62A.04 does not apply to group insurance
policies like the one at issue here. Second, Schmitz argues that Minnesota law
requires Sun Life to prove that it was prejudiced by not receiving timely notice and
proof of claim. Cf. Pearce v. Paul Revere Life Ins. Co., No. CIV.01-665 PAM/RLE,
2002 WL 1976014, at *5 (D. Minn. Aug. 23, 2002) (citing North Star Mut. Ins. Co.
v. Midwest Family Mut. Ins. Co., 634 N.W.2d 216, 220 (Minn. Ct. App. 2001));
Reliance Ins. Co. v. St. Paul Ins. Cos, 239 N.W.2d 922, 925 (Minn. 1976). Though
under Minnesota law an insurer is required to show prejudice before denying a claim
for untimely notice, North Star, 634 N.W.2d at 220, that is not the issue presented by
this case. Here, the issue is whether Schmitz’s lawsuit was filed within the
contractual limitations period. See Walker, 2016 WL 4087236, at *2. Minnesota law
does not require a showing of prejudice in this context. Id.

      Because Schmitz did not file his lawsuit until after the limitations period set by
the insurance policy had expired, we conclude that his lawsuit was untimely and
affirm the judgment of the district court.
                      ______________________________




                                          -3-